*646The IAS court properly found that plaintiff failed to raise a triable issue of fact as to whether he discharged defendants for cause. Plaintiffs dissatisfaction with the reasonable strategic choices that his attorney made in an attempt to reach a satisfactory settlement through mediation does not constitute discharge for cause (see Callaghan v Callaghan, 48 AD3d 500, 501 [2008]). Plaintiffs argument that counsel entered into an enforceable settlement agreement on his behalf without his consent is belied by the record. The alleged agreement plaintiff claims was . enforceable was never signed by the parties or filled in with sufficiently definite terms as to payment (see United Press v New York Press Co., 164 NY 406, 410 [1900]). Plaintiffs reliance on statements made by the parties during mediation is unavailing. The settlement agreement signed by the parties provided that any statements or “promises” made during mediation were “without prejudice to any party’s legal position.” There is also no evidence that defendants prolonged the mediation process longer than necessary.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Saxe, Renwick, DeGrasse and Richter, JJ.